Citation Nr: 1544586	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  13-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision, which in pertinent part denied service connection for ischemic heart disease.  

In July 2011, the RO granted service connection for chloracne with residual scarring and assigned a 30 percent rating.  In August 2011, the Veteran submitted a statement that was accepted as a notice of disagreement.  The Board notes that a statement of the case has not been furnished.  Review of the Veterans Appeals Control and Locator System (VACOLS), however, shows that the issue has been acknowledged by the RO and is pending in "NOD" status.  Thus, the Board declines to remand the issue pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for ischemic heart disease resulting from in-service herbicide exposure.  Specifically, the Veteran asserts that he was exposed to Agent Orange and other herbicides while at Anderson Air Force Base in Guam in 1967 and 1968.  

Pursuant to the duty to assist, VA must make efforts to verify the claimed herbicide exposure.  See 38 C.F.R. § 3.159(c) (2015).  The guidelines for verifying potential herbicide exposure on a factual basis when the Veteran alleges exposure in locations other than Vietnam, Korean DMZ, or Thailand are currently set forth at M21-1 Adjudication Procedures Manual, Part IV, Subpart ii.1.H.7.a (change date August 7, 2015).  In pertinent part, if the Veteran provides the approximate dates, locations, and nature of the exposure, the RO is to furnish a detailed description of the exposure to Compensation Service and request a review of the Department of Defense's inventory of herbicide operations to determine whether herbicides were used as claimed.  If Compensation Service is unable to confirm that herbicides were used as claimed, then the RO must determine whether the Veteran provided sufficient information to permit a search by the Joint Services Records Research Center (JSRRC).  If so, the RO should send a request to the JSRRC for verification of exposure to herbicides.  If not, the case must be referred to the RO JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  

In April 2011, the RO sent information regarding the Veteran's claimed exposure to the appropriate location.  A response was received on April 25, 2011 which was negative for findings regarding the use, storage or testing of tactical herbicides, including Agent Orange, in Guam.  

Both the May 2011 rating decision and February 2013 statement of the case refer to a "JSRRC Clarification of AO Exposure in Guam dated April 25, 2011."  On review, this appears to be the response from Compensation Service.  There is no indication that the RO sent a request to JSRRC or completed a formal finding as to why a request could not be sent.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure compliance with M21-1, Part IV, Subpart ii.H.7.a.  Specifically, send a request to JSRRC for verification of exposure to herbicides; or, refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.   

2.  Upon completion of the requested development, and any additional development deemed appropriate, readjudicate the appeal issue.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given an opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




